Citation Nr: 9911191	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected internal derangement, right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1996 to 
December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for internal derangement, right knee, and assigned 
thereto a 20 percent initial disability evaluation, effective 
December 29, 1996.  Thereafter, the appellant noted his 
continuing disagreement with the initial disability rating 
assigned to his service-connected right knee disorder.

In April 1998, the RO issued a statement of the case 
addressing the issue of entitlement to an "increased 
evaluation of internal derangement, right knee, currently 
evaluated as 20 percent disabling."  The Board has 
recharacterized the issue on appeal in order to comply with 
the recent opinion by the United States Court of Appeals for 
Veterans Claims (Court), in Fenderson v. West, 12 Vet. App. 
119 (1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, at 132, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issue on 
appeal as entitlement to an increased disability evaluation 
for the appellant's service-connected right knee disorder 
rather than as a disagreement with the original rating award.  
However, the RO's April 1998 statement of the case provided 
the appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation.  In 
addition, the Board has determined that a remand is necessary 
in this matter.  Therefore, the RO and the appellant will be 
given an opportunity to review this case in light of 
Fenderson.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected 
internal derangement, right knee.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

During the pendency of this appeal, the veteran and his 
representative raised the issue of entitlement to service 
connection for a back disorder, secondary to service-
connected internal derangement, right knee.  This issue has 
not been previously addressed by the RO.  Accordingly, this 
issue is referred to the RO for development as appropriate.


REMAND

The veteran contends, in essence, that his service-connected 
internal derangement, right knee, warrants a disability 
evaluation in excess of the currently assigned 20 percent.  
Specifically, the veteran alleges that his right knee 
disorder causes pain, swelling, instability and a reduced 
range of motion.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased initial disability 
rating in this case is shown to be well grounded, but the 
duty to assist him in its development have not yet been 
fulfilled.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.). 

In his written brief presentation, dated February 1999, the 
veteran's representative noted the following regarding the 
veteran's most recent VA examination for joints, conducted in 
January 1997:

The examiner did not indicate whether the 
veteran's medical records were reviewed 
in conjunction with examination.  
[citations omitted].  Moreover, although 
the examiner indicated the presence of 
pain with range of motion, he did not 
adequately discuss the extent of 
functional loss due to pain.

The veteran's representative also argued that "[t]he January 
1997 examination report is very brief and does not contain 
sufficient detail to adequately evaluate the current state of 
the veteran's service-connected right knee condition."

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After reviewing the evidence of record in this 
case, the Board concludes that an additional examination of 
the veteran's service-connected internal derangement, right 
knee, is required to properly evaluate this disability.  In 
addition to the persuasive arguments put forth by the 
veteran's representative, the report of the veteran's VA 
examination for joints, dated January 1997, noted loose 
motion, crepitation, lateral instability in the right knee.  
However, a subsequent medical treatment report, dated May 
1997, by W. Brown, M.D., indicated that "no laxity or 
crepitus is found." 

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
internal derangement, right knee, during 
the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured. 

2. The RO must schedule the appellant for 
a comprehensive VA orthopedic examination 
to determine the nature and extent of the 
service-connected internal derangement, 
right knee.  The appellant's claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate x-rays and diagnostic testing 
deemed necessary to render a clinically 
supported diagnosis and/or assessment of 
severity should be administered.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
knee pathology found to be present.  The 
orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the right knee, 
expressed in degrees.  The examiner 
should also indicate the normal 
range of motion for the areas tested 
and how the veteran's range of 
motion deviates from these norms.

c.  Use of Brace.  The examiner 
should specify if the veteran wears 
a knee brace and why such a brace is 
necessary, if present.

The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased initial 
disability evaluation in excess of 20 
percent for service-connected internal 
derangement, right knee.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



